DETAILED ACTION
Allowable Subject Matter
1.	Claims 1-6 are allowed as explained below.
Reasons for Allowance
2.	Independent claim 1 recites the limitation "an adhesive layer is attached to the lower surface of the polarizing film that is disposed closer to a display panel than any other of at least one of the plurality of edges, and at least a part of the side surface of the polarizing film protrudes more, as closer to the upper surface".
Independent claim 6 recites the limitation " wherein at least a part of the lower surface of at least one of the plurality of edges is disposed to a display panel than any other of at least one of the plurality of edges and is not directly covered by the adhesive layer".
None of the prior art teaches or suggests the above cited limitation in combination with other limitations in the claims, respectively.

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEHWAN OH whose telephone number is 571-270-5800.  The examiner can normally be reached on Monday - Friday 9:00 AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAEHWAN OH/
Primary Examiner, Art Unit 2816